Citation Nr: 1432460	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for a right shoulder disability and if so whether the reopened claim should be granted.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard and had periods of active duty training from May 1985 to December 1985 and from April 1987 to February 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The issues of entitlement to service connection for right shoulder disorder and a neck disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 1989 rating decision denied service connection for a right shoulder disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.
CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for a right shoulder disability in a March 1989 rating decision, in part, because the evidence failed to show that he had been diagnosed with a chronic right shoulder condition.  The Veteran was notified of the decision and of his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the March 1989 rating decision, but evidence received after the expiration of the appeal period includes a VA examination diagnosing right shoulder arthritis and tendonitis.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

New and material evidence has been received to reopen the claim for service connection for a right shoulder disability.



REMAND

The Veteran was afforded a VA examination in September 2010 to determine the nature and etiology of his right shoulder disability.  The examiner diagnosed right shoulder arthritis and tendonitis.  The examiner stated that he could not determine whether these diagnoses were related to the Veteran's active service without resorting to mere speculation, reasoning that there were no medical records describing the initial presentation, exam, diagnosis, or follow-up treatment of the Veteran's claimed in-service injury.  The examiner believed that much, if not most, of the Veteran's current shoulder symptomatology was related to his right C-5 radiculopathy and right ulnar neuropathy rather than to a shoulder joint condition.  This opinion is inadequate, as it was based only on the Veteran's statements and private medical records and did not take into account his service medical records.  Additionally, the examiner did not provide an adequate rationale explaining why he believed that the Veteran's shoulder symptomatology was related to C-5 radiculopathy and right ulnar neuropathy, rather than to a problem involving the shoulder joint.  

The Veteran also seeks service connection for a neck disability.  He contends that his neck was injured during service and that it has caused pain ever since.  While he has a current diagnosis of cervical spondylosis, he has not been afforded a VA examination to determine the nature and likely etiology of his neck disability.  

In light of these circumstances, the Board has determined that the Veteran should be afforded VA examinations to determine the etiology of his right shoulder and neck disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his right shoulder disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should do the following:

a) identify and diagnose any right shoulder disorder present during the period of the claim;
b) for each right shoulder disorder diagnosed, the examiner should provide a medical opinion as to whether there is a 50 percent or better probability that such diagnosed disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  At the same time, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of his neck disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in  the claims file must be made available to and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should do the following:

a) identify and diagnose any neck disorder present during the period of the claim;
b) for each neck disorder diagnosed, the examiner should provide a medical opinion as to whether there is a 50 percent or better probability that such diagnosed disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development deemed appropriate.

5.  Then, the RO or AMC should re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Dennis F. Chiappetta, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


